*434ORDER
PER CURIAM.
In this jury-tried case, defendant appeals from his conviction of second-degree burglary in violation of § 569.170 RSMo 1986. Defendant also appeals from the denial, without an evidentiary hearing, of his Rule 29.15 motion for postconviction relief. Defendant was sentenced as a prior and persistent offender to six years’ imprisonment.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments of the trial court and motion court are affirmed in accordance with Rules 30.25(b) and 84.16(b).